Citation Nr: 0616649	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  90-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected osteoarthritis of the cervical spine 
with radiculopathy to both arms, for the period beginning 
February 1, 1988; and in excess of 60 percent for the period 
beginning November 23, 1999.  

2.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected rheumatoid arthritis of multiple joints 
for the period beginning February 1, 1988; and in excess of 
no percent for the period beginning on July 26, 2005.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from October 1956 to November 1964 and from March 1979 to 
January 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1988 rating decision issued by 
the RO.  

In July 1991, the Board denied the claims for increased 
ratings for the service-connected disabilities, and the 
veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (Court), then known as the United 
States Court of Veterans Appeals.  

In the ensuing years, this case has been the subject of 
several appeals by the veteran to the Court, which has 
vacated the denials of the claims listed above and has 
remanded the case to the Board for further proceedings, most 
recently in March 2003.  

The Board then remanded this case for further development in 
July 2003 and July 2004.  

In a rating decision issued in April 2000, the RO assigned an 
increased evaluation of 60 percent for the service-connected 
arthritis of the cervical spine with radiculopathy, effective 
on November 23, 1999.  

In a September 2005 rating decision, the RO reduced the 
veteran's evaluation for the service-connected rheumatoid 
arthritis of multiple joints from 60 percent to no percent, 
effective on July 26, 2005.  

The RO also granted a total rating based on individual 
unemployability due to service-connected disability, 
effective on July 26, 2005.  

The matter on an increased rating for the service-connected 
rheumatoid arthritis of multiple joints is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The service-connected osteoarthritis of the cervical spine 
with radiculopathy has been shown to have been productive of 
a disability picture that more nearly approximates that of 
pronounced intervertebral disc syndrome during the pendency 
of this appeal; neither the residuals of a vertebral fracture 
nor unfavorable ankylosis of the entire spine has been 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
evaluation for the service-connected osteoarthritis of the 
cervical spine have been met for the period from February 1, 
1988 through November 22, 1999.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45 (2005); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Code 5293 (2002).  

2.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the service-connected osteoarthritis 
of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71a 
including Diagnostic Code 5293 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his cervical spine disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed  rating decision.  However, that 
decision was issued well over a decade prior to the enactment 
of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, however, the veteran has been fully notified of the 
schedular criteria for evaluating service-connected cervical 
spine disorders on multiple occasions and was informed about 
the significance of effective dates in an April 2000 rating 
decision, when an increased evaluation of 60 percent was 
effectuated as of November 23, 1999.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
cervical spine, have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are evaluated 
separately.  

As noted, the RO has assigned a 40 percent evaluation for the 
veteran's cervical spine disability for the period from 
February 1, 1988 through November 22, 1999 and a 60 percent 
evaluation beginning on November 23, 1999.  

The combined rating for the service-connected disabilities 
has been 100 percent since February 1, 1988.  

The RO based this grant, under the pre-2002 provisions of 
Diagnostic Code 5293, on VA examination findings from 
November 1999.  

The Board finds, however, that medical evidence dated prior 
to November 23, 1999 contains cervical spine findings that 
suggest a level of disability between that contemplated by 
the criteria for 40 percent and those warranting a 60 percent 
rating under the pre-2002 provisions of Diagnostic Code 5293.  

Notably, a February 1989 VA examination revealed "markedly" 
decreased extension of the cervical spine and "marked" 
degenerative disc disease on x-rays.  

A February 1990 VA examination report indicates "marked" 
limitation of motion of the cervical spine, with no 
extension, and x-ray evidence of "very marked" degenerative 
disc disease at C5-C6 and C6-C7.  

Moreover, an October 1994 VA examination revealed the neck to 
be "extremely limited," with extension only to neutral and 
flexion not permitting the chin to touch the chest.  

As noted, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Here, the repeated descriptions of the service-connected 
cervical spine disorder as "markedly" disabling, as 
confirmed by both range of motion testing and radiological 
findings, indicates that the disorder was as appropriately 
described as "pronounced" as "severe," thus warranting a 
60 evaluation under older version of Diagnostic Code 5293.  
This evaluation is thus assigned for the entire pendency of 
this appeal, beginning on February 1, 1988.  

The question thus becomes whether an increased evaluation, of 
100 percent, is warranted.  Under Diagnostic Codes 5235-5242 
and the pre-2003 provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, a 100 percent evaluation is assigned in cases of 
complete ankylosis of the entire spine at an unfavorable 
angle.  

In the present case, however, the veteran's cervical spine 
disorder has not been shown to be productive of such a level 
of ankylosis.  This symptomatology has not been indicated in 
any of the series of examination reports beginning in 1988.  

The Board would also point out that the veteran's service-
connected disability does not encompass a cervical spine 
fracture.  Accordingly, consideration for a higher evaluation 
under the pre-2003 provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is not warranted.  

Overall, the evidence supports a 60 percent evaluation for 
the service-connected osteoarthritis of the cervical spine 
with radiculopathy for the entire pendency of this appeal 
beginning on February 1, 1988.  

This represents a partial grant for the period dated through 
November 22, 1999 and a denial for the period beginning 
November 23, 1999.  See 38 C.F.R. § 4.7.  



ORDER

An evaluation of 60 percent is assigned for the service-
connected osteoarthritis of the cervical spine with 
radiculopathy for the period from February 1, 1988 through 
November 22, 1999, subject to the regulations governing the 
payment of VA monetary benefits.  

An evaluation in excess of 60 percent for the service-
connected osteoarthritis of the cervical spine with 
radiculopathy is denied.  



REMAND

The Board has reviewed the claims file, particularly the 
documentation added since the July 2004 remand and is 
substantially concerned about procedural questions arising 
from the aforementioned September 2005 reduction in the 
rating for the service-connected rheumatoid arthritis of 
multiple joints.  

In this regard, the Board notes that the veteran underwent 
several VA orthopedic and spine examinations in July and 
August of 2005.  

Immediately thereafter, in a September 2005 rating decision, 
the RO determined that the evaluation for the service-
connected rheumatoid arthritis of multiple joints, which had 
been 60 percent since February 1, 1988, was to be 
retroactively reduced to no percent as of July 26, 2005, the 
date of one of the veteran's recent examinations.  

The question of the propriety of this reduction is before the 
Board insofar as it stems from the veteran's initial appeal 
and is inextricably intertwined with the claim for an 
increased evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

It is essential that the RO properly adjudicate the question 
of propriety, as this determination has not been addressed to 
date.  Correspondingly, the RO must specifically address the 
question of whether VA's procedural safeguards in reduction 
cases, notably 38 C.F.R. § 3.105(e) (regarding notice 
requirements) and 38 C.F.R. § 3.344 (regarding ratings in 
effect for more than five years), have been followed.  

The Board is aware that this appeal has been pending for a 
lengthy period and regrets any delay pursuant to the Board's 
action.  

Particularly in view of the September 2005 rating action, 
however, the Board finds that it is absolutely essential that 
further development and adjudication be accomplished prior to 
a final Board determination.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should issue a rating decision 
addressing the issue of the propriety of 
the September 2005 rating decision 
reducing the evaluation for the veteran's 
service-connected rheumatoid arthritis of 
multiple joints from 60 to no percent.  
In making this adjudication, the 
provisions of 38 C.F.R. §§ 3.105(e) and 
3.344 must be fully considered.  

2.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the appeal for higher 
evaluations for the veteran's service-
connected rheumatoid arthritis of 
multiple joints.  Additionally, should 
the determination on the issue of the 
propriety of the September 2005 rating 
decision reducing the evaluation for the 
veteran's service-connected rheumatoid 
arthritis of multiple joints from 60 to 
no percent be less than fully favorable, 
this issue must be addressed as well in 
the Supplemental Statement of the Case.  
The veteran and his representative should 
be given an appropriate period of time to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


